COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00084-CV


Rabih Milan                            §    From County Court at Law No. 1

                                       §    of Tarrant County (2013-002286-1)

v.                                     §    May 7, 2015

                                       §    Opinion by Justice Sudderth

David Paul Healy                       §

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth_______________
                                      Justice Bonnie Sudderth